 

Exhibit 10.8

 

ALBEMARLE CORPORATION

 

AMENDED AND RESTATED

 

1998 INCENTIVE PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

Albemarle Corporation

1998 Incentive Plan

 

TABLE OF CONTENTS

 

Section

 

ARTICLE I

  

DEFINITIONS

    

1.01.

  

Administrator

  

1

1.02.

  

Affiliate

  

1

1.03.

  

Agreement

  

1

1.04.

  

Board

  

1

1.05.

  

Change in Control

  

1

1.06.

  

Code

  

1

1.07.

  

Committee

  

1

1.08.

  

Common Stock

  

1

1.09.

  

Company

  

1

1.10.

  

Control Change Date

  

2

1.11.

  

Corresponding SAR

  

2

1.12.

  

Fair Market Value

  

2

1.13.

  

Incentive Award

  

2

1.14.

  

Initial Value

  

2

1.15.

  

Option

  

2

1.16.

  

Participant

  

2

1.17.

  

Performance Shares

  

3

1.18.

  

Plan

  

3

1.19.

  

Restricted Stock

  

3

1.20.

  

SAR

  

3

1.21.

  

Ten Percent Shareholder

  

3

ARTICLE II

  

PURPOSES

    

ARTICLE III

  

ADMINISTRATION

    

ARTICLE IV

  

ELIGIBILITY

    

4.01.

  

General

  

6

4.02.

  

Grants

  

6

4.03.

  

Limitation

  

6

ARTICLE V

  

STOCK SUBJECT TO PLAN

    

ARTICLE VI

  

OPTION PRICE

    



--------------------------------------------------------------------------------

 

Albemarle Corporation

1998 Incentive Plan

 

TABLE OF CONTENTS

 

Section

 

ARTICLE VII

  

EXERCISE OF OPTIONS AND SARS

    

7.01.

  

Maximum Option or SAR Period

  

9

7.02.

  

Nontransferability

  

9

7.03.

  

Transferable Options and SARs

  

9

7.04.

  

Employee Status

  

9

7.05.

  

Change in Control

  

10

7.06.

  

Performance Objectives

  

10

ARTICLE VIII

  

METHOD OF EXERCISE

    

8.01.

  

Exercise

  

11

8.02.

  

Payment

  

11

8.03.

  

Determination of Payment of Cash and/or Common Stock Upon Exercise of SAR

  

11

8.04.

  

Shareholder Rights

  

11

ARTICLE IX

  

RESTRICTED STOCK

    

9.01.

  

Award

  

12

9.02.

  

Vesting

  

12

9.03.

  

Performance Objectives

  

12

9.04.

  

Change in Control

  

12

9.05.

  

Shareholder Rights

  

13

ARTICLE X

  

INCENTIVE AWARDS

    

10.01.

  

Awards

  

14

10.02.

  

Terms and Conditions

  

14

10.03.

  

Determination of Payment of Cash and/or Common Stock In Settlement of An
Incentive Award

  

15

ARTICLE XI

  

PERFORMANCE SHARE AWARDS

    

11.01.

  

Award

  

16

11.02.

  

Earning the Award

  

16

11.03.

  

Change in Control

  

16

11.04.

  

Shareholder Rights

  

16

ARTICLE XII

  

ADJUSTMENT UPON CHANGE IN COMMON STOCK

    

 



--------------------------------------------------------------------------------

 

Albemarle Corporation

1998 Incentive Plan

 

TABLE OF CONTENTS

 

Section

 

ARTICLE XIII

  

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

    

ARTICLE XIV

  

GENERAL PROVISIONS

    

14.01.

  

Effect on Employment

  

20

14.02.

  

Unfunded Plan

  

20

14.03.

  

Disposition of Stock

  

20

14.04.

  

Rules of Construction

  

20

14.05.

  

Withholding Taxes

  

20

14.06.

  

Certain Reduction of Restrictive Payments

  

21

ARTICLE XV

  

AMENDMENT

    

ARTICLE XVI

  

DURATION OF PLAN

    

ARTICLE XVII

  

EFFECTIVE DATE OF PLAN

    

SIGNATURE PAGE

         

 



--------------------------------------------------------------------------------

 

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE I

DEFINITIONS

 

1.01. Administrator

 

Administrator means the Committee and any delegate of the Committee that is
appointed in accordance with Article III.

 

1.02. Affiliate

 

Affiliate means any “subsidiary” or “parent” corporation (within the meaning of
Code section 424) of the Company.

 

1.03. Agreement

 

Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an award of Restricted Stock, Performance Share award, or an
Option or SAR, an Incentive Award or a combination thereof, granted to such
Participant.

 

1.04. Board

 

Board means the Board of Directors of the Company.

 

1.05. Change in Control

 

Change in Control has the same meaning as is given that defined term in the
Albemarle Corporation Supplemental Benefits Trust.

 

1.06. Code

 

Code means the Internal Revenue Code of 1986, and any amendments thereto.

 

1.07. Committee

 

Committee means the Executive Compensation Committee of the Board.

 

1.08. Common Stock

 

Common Stock means the Common Stock of the Company.

 

1.09. Company

 

Company means Albemarle Corporation.

 

1



--------------------------------------------------------------------------------

 

Albemarle Corporation

1998 Incentive Plan

 

1.10. Control Change Date

 

Control Change Date has the same meaning as is given that defined term in the
Albemarle Corporation Supplemental Benefits Trust.

 

1.11. Corresponding SAR

 

Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.

 

1.12. Fair Market Value

 

Fair Market Value means, on any given date, the closing price of a share of
Common Stock as reported on the New York Stock Exchange composite tape on such
date, or if the Common Stock was not traded on the New York Stock Exchange on
such day, then on the next preceding day that the Common Stock was traded on
such exchange, all as reported by such source as the Administrator may select.

 

1.13. Incentive Award

 

Incentive Award means an award which, subject to such terms and conditions as
may be prescribed by the Administrator, entitles the Participant to receive a
payment in cash or Common Stock in an amount determined by the Administrator.

 

1.14. Initial Value

 

Initial Value means, with respect to a Corresponding SAR, the option price per
share of the related Option, and with respect to an SAR granted independently of
an Option, the Fair Market Value of one share of Common Stock on the date of
grant.

 

1.15. Option

 

Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

 

1.16. Participant

 

Participant means an employee of the Company or an Affiliate, including an
employee who is a member of the Board, or an individual who provides services to
the Company or an Affiliate who satisfies the requirements of Article IV and is
selected by the Administrator to receive a Restricted Stock award, Performance
Share award, an Option, an SAR, an Incentive Award or a combination thereof.

 

2



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

1.17. Performance Shares

 

Performance Shares means an award which, in accordance with and subject to an
Agreement, will entitle the Participant, or his estate or beneficiary in the
event of the Participant’s death, to receive cash or an award of Restricted
Stock or a combination thereof.

 

1.18. Plan

 

Plan means the Albemarle Corporation 1998 Incentive Plan, as amended and
restated effective January 1, 2003.

 

1.19. Restricted Stock

 

Restricted Stock means Common Stock awarded to a Participant under Article IX.
Shares of Common Stock shall cease to be Restricted Stock when, in accordance
with the terms of the applicable Agreement, they become transferable and free of
substantial risks of forfeiture.

 

1.20. SAR

 

SAR means a stock appreciation right that entitles the holder to receive, with
respect to each share of Common Stock encompassed by the exercise of such SAR,
the amount determined by the Administrator and specified in an Agreement. In the
absence of such a determination, the holder shall be entitled to receive, with
respect to each share of Common Stock encompassed by the exercise of such SAR,
the excess of the Fair Market Value on the date of exercise over the Initial
Value. References to “SARs” include both Corresponding SARs and SARs granted
independently of Options, unless the context requires otherwise.

 

1.21. Ten Percent Shareholder

 

Ten Percent Shareholder means any individual owning more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or of
an Affiliate. An individual shall be considered to own any voting stock owned
(directly or indirectly) by or for his brothers, sisters, spouse, ancestors or
lineal descendants and shall be considered to own proportionately any voting
stock owned (directly or indirectly) by or for a corporation, partnership,
estate or trust of which such individual is a shareholder, partner or
beneficiary.

 

3



--------------------------------------------------------------------------------

 

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE II

PURPOSES

 

The Plan is intended to assist the Company in recruiting and retaining
individuals with ability and initiative who provide services to the Company or
an Affiliate by enabling such persons to participate in its future success and
to associate their interests with those of the Company and its shareholders. The
Plan is intended to permit the award of Performance Shares and shares of
Restricted Stock, the grant of SARs, the grant of both Options qualifying under
Code section 422 (“incentive stock options”) and Options not so qualifying, and
the grant of Incentive Awards. No Option that is intended to be an incentive
stock option shall be invalid for failure to qualify as an incentive stock
option. The proceeds received by the Company from the sale of Common Stock
pursuant to the Plan shall be used for general corporate purposes.

 

4



--------------------------------------------------------------------------------

 

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE III

ADMINISTRATION

 

The Plan shall be administered by the Administrator. The Administrator shall
have authority to award Performance Shares and Restricted Stock and to grant
Options, SARs and Incentive Awards upon such terms (not inconsistent with the
provisions of the Plan) as the Administrator may consider appropriate. Such
terms may include conditions (in addition to those contained in the Plan) on the
exercisability of all or any part of an Option or SAR or on the transferability
or forfeitability of Restricted Stock, Performance Shares, or an Incentive
Award, including by way of example and not limitation, requirements that the
Participant complete a specified period of employment with the Company or an
Affiliate or that the Company achieve a specified level of financial performance
or financial return. Notwithstanding any such conditions, the Administrator may,
in its discretion, accelerate the time at which any Option or SAR may be
exercised, the time at which Restricted Stock may become transferable or
nonforfeitable, or the time at which Performance Shares or Incentive Awards are
earned. In addition, the Administrator shall have complete authority to
interpret all provisions of the Plan; to prescribe the form of Agreements; to
adopt, amend, and rescind rules and regulations pertaining to the administration
of the Plan; and to make all other determinations necessary or advisable for the
administration of the Plan. The express grant in the Plan of any specific power
to the Administrator shall not be construed as limiting any power or authority
of the Administrator. Any decision made, or action taken, by the Administrator
in connection with the administration of the Plan shall be final and conclusive.
Neither the Administrator nor any member of the Committee shall be liable for
any act done in good faith with respect to the Plan or any Agreement, Option,
SAR, Incentive Award, award of Performance Shares, or Restricted Stock award.
All expenses of administering the Plan shall be borne by the Company.

 

The Committee, in its discretion, may delegate to one or more officers of the
Company or the Executive Committee of the Board, all or part of the Committee’s
authority and duties with respect to grants and awards to individuals who are
not subject to the reporting and other provisions of Section 16 of the
Securities Exchange Act of 1934, as in effect from time to time. The Committee
may revoke or amend the terms of a delegation at any time but such action shall
not invalidate any prior actions of the Committee’s delegate or delegates that
were consistent with the terms of the Plan.

 

5



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE IV

ELIGIBILITY

 

4.01. General

 

Any employee of the Company or an Affiliate (including a corporation that
becomes an Affiliate after the adoption of the Plan) or a person who provides
services to the Company or an Affiliate (including a corporation that becomes an
Affiliate after the adoption of the Plan) is eligible to participate in the Plan
if the Administrator, in its sole discretion, determines that such person has
contributed significantly or can be expected to contribute significantly to the
profits or growth of the Company or an Affiliate. Directors of the Company who
are employees of the Company or an Affiliate may be selected to participate in
the Plan. A person who is a member of the Committee may not be granted Options
or SARs, or awarded Restricted Stock, Performance Shares, or Incentive Awards
under the Plan.

 

4.02. Grants

 

The Administrator will designate individuals to whom shares of Restricted Stock
or Performance Shares are to be awarded and to whom Incentive Awards, Options
and SARs are to be granted and will specify the number of shares of Common Stock
subject to each award or grant. An Option may be granted with or without a
related SAR. An SAR may be granted with or without a related Option. Each award
of Performance Shares, each Incentive Award, each Restricted Stock award, and
all grants of Options and SARs under the Plan shall be evidenced by Agreements
which shall be subject to the applicable provisions of the Plan and to such
other provisions as the Administrator may adopt. No Participant may be granted
incentive stock options or related SARs (under all incentive stock option plans
of the Company and its Affiliates) that are first exercisable in any calendar
year for stock having an aggregate Fair Market Value (determined as of the date
an Option is granted) that exceeds the limitation prescribed by Code section
422(d). The preceding annual limitation shall not apply with respect to Options
that are not incentive stock options.

 

4.03. Limitation

 

No Participant may be granted Options and SARs that are not related to Options
in any calendar year for more than 200,000 shares of Common Stock. For purposes
of the preceding sentence, an Option and Corresponding SAR are treated as a
single award. In addition, no Participant may, in any calendar year, be awarded,
in the aggregate, Restricted Stock, Performance Shares, and/or Incentive Awards
covering more than 100,000 shares of Common Stock.

 

6



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE V

STOCK SUBJECT TO PLAN

 

Upon the award of shares of Restricted Stock the Company may issue shares of
Common Stock from its authorized but unissued Common Stock. Upon the exercise of
any Option or SAR, the Company may deliver to the Participant (or the
Participant’s broker if the Participant so directs), shares of Common Stock from
its authorized but unissued Common Stock. The maximum aggregate number of shares
of Common Stock that may be issued pursuant to the exercise of Options and SARs,
the award of Restricted Stock, or in settlement of Incentive Awards under the
Plan is 3,000,000 shares. Subject to the limitations set forth in the preceding
sentence, the maximum aggregate number of shares that may be issued pursuant to
the exercise of Options is 2,600,000. The maximum aggregate number of shares of
Common Stock that may be issued under the Plan shall be subject to adjustment as
provided in Article XII. If an Option is terminated, in whole or in part, for
any reason other than its exercise or the exercise of a Corresponding SAR, the
number of shares of Common Stock allocated to the Option or portion thereof may
be reallocated to other Options, SARs, Restricted Stock awards, Incentive
Awards, and awards of Performance Shares to be granted under the Plan. If an SAR
is terminated, in whole or in part, for any reason other than its exercise or
the exercise of a related Option, the number of shares of Common Stock allocated
to the SAR or portion thereof may be reallocated to other Options, SARs,
Restricted Stock awards, Incentive Awards, and awards of Performance Shares to
be granted under the Plan. If an award of Restricted Stock is forfeited, in
whole or in part, the number of shares of Common Stock allocated to the award of
Restricted Stock or portion thereof may be reallocated to other Options, SARs,
Restricted Stock awards, Incentive Awards, and awards of Performance Shares to
be granted under the Plan. If an award of Performance Shares is forfeited, in
whole or in part, without the issuance of an award of Restricted Stock, the
number of shares of Common Stock allocated to the award of Performance Shares or
portion thereof may be reallocated to other Options, SARs, Restricted Stock
awards, Incentive Awards, and awards of Performance Shares to be granted under
the Plan.

 

7



--------------------------------------------------------------------------------

 

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE VI

OPTION PRICE

 

The price per share for Common Stock to be purchased on the exercise of an
Option shall be determined by the Administrator on the date of grant; provided,
however, that the price per share for Common Stock to be purchased on the
exercise of any Option that is an incentive stock option shall not be less than
the Fair Market Value on the date the Option is granted and provided further
that the price per share shall not be less than 110% of such Fair Market Value
in the case of an incentive stock option granted to a Participant who is a Ten
Percent Shareholder on the date such incentive stock option is granted.

 

8



--------------------------------------------------------------------------------

 

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE VII

EXERCISE OF OPTIONS AND SARS

 

7.01. Maximum Option or SAR Period

 

The maximum period in which an Option or SAR may be exercised shall be
determined by the Administrator on the date of grant, except that no Option that
is an incentive stock option or its Corresponding SAR shall be exercisable after
the expiration of ten years from the date such Option or Corresponding SAR was
granted. In the case of an incentive stock option or its Corresponding SAR that
is granted to a participant who is a Ten Percent Shareholder, such Option and
Corresponding SAR shall not be exercisable after the expiration of five years
from the date of grant. The terms of any Option that is an incentive stock
option or Corresponding SAR may provide that it is exercisable for a period less
than such maximum period.

 

7.02. Nontransferability

 

Any Option or SAR granted under the Plan shall be nontransferable except by will
or by the laws of descent and distribution. In the event of any such transfer,
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons. During the lifetime of the
Participant to whom the Option or SAR is granted, the Option or SAR may be
exercised only by the Participant. No right or interest of a Participant in any
Option or SAR shall be liable for, or subject to, any lien, obligation, or
liability of such Participant.

 

7.03. Transferable Options and SARs

 

Section 7.02 to the contrary notwithstanding, if the Agreement provides, an
Option that is not an incentive stock option or an SAR, other than a
Corresponding SAR that is related to an incentive stock option, may be
transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Securities Exchange Commission Rule
16b-3 as in effect from time to time. The holder of an Option or SAR transferred
pursuant to this section shall be bound by the same terms and conditions that
governed the Option or SAR during the period that it was held by the
Participant; provided, however, that such transferee may not transfer the Option
or SAR except by will or the laws of descent and distribution. An Option or its
Corresponding SAR may only be transferred if the awards are transferred to the
same person or persons or entity or entities.

 

7.04. Employee Status

 

For purposes of determining the applicability of Code section 422 (relating to
incentive stock options), or in the event that the terms of any Option or SAR
provide that it may be exercised only during employment or continued service or
within a specified period of time after termination of employment or service,
the Administrator may decide to what extent leaves of

 

9



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

absence for governmental or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.

 

7.05. Change in Control

 

Section 7.01 to the contrary notwithstanding, upon a Control Change Date each
Option or SAR then outstanding shall be fully exercisable thereafter in
accordance with the terms of the applicable Agreement.

 

7.06. Performance Objectives

 

The Committee may prescribe that an Option or SAR is exercisable only to the
extent that certain performance objectives are attained. Such performance
objectives may be based on one or more of the Company’s, an Affiliate’s or a
business unit’s (i) gross, operating or net earnings before or after taxes, (ii)
return on equity, (iii) return on capital, (iv) return on sales, (v) return on
assets or net assets, (vi) earnings per share, (vii) cash flow per share, (viii)
book value per share, (ix) earnings growth, (x) sales growth, (xi) volume
growth, (xii) cash flow (as defined by the Committee), (xiii) Fair Market Value,
(xiv) share price or total shareholder return, (xv) market share, (xvi) economic
value added, (xvii) market value added, (xviii) productivity, (xix) level of
expenses, (xx) quality, (xxi) safety, (xxii) customer satisfaction, (xxiii)
product development or improvement, (xxiv) peer group comparisons of any of the
aforementioned objectives or (xxv) such other performance objectives, if any, as
may be determined by the Committee. If the Committee, on the date of the award,
prescribes that an Option or SAR shall become exercisable only upon the
attainment of performance objectives stated with respect to one or more of the
foregoing criteria, the Option or SAR shall become exercisable only to the
extent the Committee certifies that such objectives have been achieved.

 

10



--------------------------------------------------------------------------------

 

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE VIII

METHOD OF EXERCISE

 

8.01. Exercise

 

Subject to the provisions of Articles VII and XIII, an Option or SAR may be
exercised in whole at any time or in part from time to time at such times and in
compliance with such requirements as the Administrator shall determine;
provided, however, that a Corresponding SAR that is related to an incentive
stock option may be exercised only to the extent that the related Option is
exercisable and when the Fair Market Value exceeds the option price of the
related Option. An Option or SAR granted under the Plan may be exercised with
respect to any number of whole shares less than the full number for which the
Option or SAR could be exercised. A partial exercise of an Option or SAR shall
not affect the right to exercise the Option or SAR from time to time in
accordance with the Plan and the applicable Agreement with respect to the
remaining shares subject to the Option or related to the SAR. The exercise of
either an Option or a Corresponding SAR shall result in the termination of the
other to the extent of the number of shares with respect to which the Option or
Corresponding SAR is exercised.

 

8.02. Payment

 

Unless otherwise provided by the Agreement, payment of the Option price shall be
made in cash or a cash equivalent acceptable to the Administrator. Subject to
rules established by the Committee, payment of all or part of the Option price
may be made with shares of Common Stock of the Company. If Common Stock is used
to pay all or part of the Option price, the sum of the cash and cash equivalent
and the Fair Market Value of the shares (determined as of the day preceding the
date of exercise) must not be less than the Option Price of shares for which the
Option is being exercised.

 

8.03. Determination of Payment of Cash and/or Common Stock Upon Exercise of SAR

 

At the Administrator’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Common Stock, or a combination of
cash and Common Stock. No fractional share shall be deliverable upon the
exercise of an SAR but a cash payment will be made in lieu thereof.

 

8.04. Shareholder Rights

 

No Participant shall have any rights as a stockholder with respect to shares
subject to his Option or SAR until the date of exercise of such Option or SAR.

 

11



--------------------------------------------------------------------------------

 

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE IX

RESTRICTED STOCK

 

9.01. Award

 

In accordance with the provisions of Article IV and subject to the limitations
set forth in Article V, the Administrator will designate each individual to whom
an award of Restricted Stock is to be made and will specify the number of shares
of Common Stock covered by the award.

 

9.02. Vesting

 

The Administrator, on the date of the award, must prescribe that a Participant’s
rights in the Restricted Stock shall be forfeitable or otherwise restricted for
a period of time or until satisfaction of such conditions as are set forth in
the Agreement. By way of example and not of limitation, the restrictions may
postpone transferability of the shares or may provide that the shares will be
forfeited if the Participant separates from the service of the Company and its
Affiliates before the expiration of a stated term or if the Company, the Company
and its Affiliates or the Participant fails to achieve stated objectives.

 

9.03. Performance Objectives

 

In accordance with Section 9.02, the Committee may prescribe that awards of
Restricted Stock will become vested or transferable or both based on objectives
stated with respect to one or more of the Company’s, an Affiliate’s or a
business unit’s (i) gross, operating or net earnings before or after taxes, (ii)
return on equity, (iii) return on capital, (iv) return on sales, (v) return on
assets or net assets, (vi) earnings per share, (vii) cash flow per share, (viii)
book value per share, (ix) earnings growth, (x) sales growth, (xi) volume
growth, (xii) cash flow (as defined by the Committee), (xiii) Fair Market Value,
(xiv) share price or total shareholder return, (xv) market share, (xvi) economic
value added, (xvii) market value added, (xviii) productivity, (xix) level of
expenses, (xx) quality, (xxi) safety, (xxii) customer satisfaction, (xxiii)
product development or improvement, (xxiv) peer group comparisons of any of the
aforementioned objectives or (xxv) such other performance objectives, if any, as
may be determined by the Committee. If the Committee, on the date of the award,
prescribes that a Restricted Stock award shall become nonforfeitable and
transferrable only upon the attainment of performance objectives stated with
respect to one or more of the foregoing criteria, the shares subject to such
Restricted Stock award shall become nonforfeitable and transferrable only to the
extent the Committee certifies that such objectives have been achieved.

 

9.04. Change in Control

 

Sections 9.02 and 9.03 to the contrary notwithstanding, upon a Control Change
Date each Restricted Stock award then outstanding will become transferable and
nonforfeitable in accordance with the terms of the applicable Agreement.

 

12



--------------------------------------------------------------------------------

 

Albemarle Corporation

1998 Incentive Plan

 

9.05. Shareholder Rights

 

If, and as provided in the Agreement, prior to their forfeiture, a Participant
will have all rights of a shareholder with respect to Restricted Stock,
including the right to receive dividends and vote the shares; provided, however,
that (i) a Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of Restricted Stock, (ii) the Company shall retain custody of
the certificates evidencing shares of Restricted Stock, and (iii) the
Participant will deliver to the Company a stock power or powers, endorsed in
blank, with respect to each award of Restricted Stock. The limitations set forth
in the preceding sentence shall not apply after the shares cease to be
Restricted Stock.

 

13



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE X

INCENTIVE AWARDS

 

10.01. Awards

 

The Administrator shall designate Participants to whom Incentive Awards are made
for annual incentive payments. All Incentive Awards shall be finally determined
exclusively by the Administrator under the procedures established by the
Administrator; provided, however, that in any calendar year no Participant may
receive an Incentive Award for an amount in excess of $1.0 million.

 

10.02. Terms and Conditions

 

The Administrator, at the time an Incentive Award is made, shall specify the
terms and conditions which govern the award. Such terms and conditions may
include, by way of example and not of limitation, requirements that the
Participant complete a specified period of employment with the Company or an
Affiliate or that the Company, Affiliate, or the Participant attain stated
objectives or goals as a prerequisite to payment under an Incentive Award. Such
performance objectives or goals may be based on one or more of the Company’s, an
Affiliate’s or a business unit’s (i) gross, operating or net earnings before or
after taxes, (ii) return on equity, (iii) return on capital, (iv) return on
sales, (v) return on assets or net assets, (vi) earnings per share, (vii) cash
flow per share, (viii) book value per share, (ix) earnings growth, (x) sales
growth, (xi) volume growth, (xii) cash flow (as defined by the Committee),
(xiii) Fair Market Value, (xiv) share price or total shareholder return, (xv)
market share, (xvi) economic value added, (xvii) market value added, (xviii)
productivity, (xix) level of expenses, (xx) quality, (xxi) safety, (xxii)
customer satisfaction, (xxiii) product development or improvement, (xxiv) peer
group comparisons of any of the aforementioned objectives or (xxv) such other
performance objectives, if any, as may be determined by the Committee. If the
Committee, on the date of the award, prescribes that the Incentive Award shall
be earned only upon the attainment of performance objectives stated with respect
to one or more of the foregoing criteria, such Incentive Award shall be earned
only to the extent that the Committee certifies that such objectives have been
achieved. The Administrator, at the time an Incentive Award is made, shall also
specify when amounts shall be payable under the Incentive Award and whether
amounts shall be payable in the event of the Participant’s death, disability, or
retirement.

 

Except with respect to those Participants who are covered employees (as
determined under Code section 162(m)(3)) and notwithstanding any other provision
of the Plan, the Administrator, in its discretion may adjust the terms,
conditions or other requirements applicable to Incentive Awards and may increase
or decrease the amounts otherwise payable under an Incentive Award, to reflect
unusual or extraordinary transactions or events. The Administrator may make such
adjustments with respect to one or more Participants, with respect to all
Participants as to Incentive Awards made during a particular year, or with
respect to all outstanding Incentive Awards.

 

14



--------------------------------------------------------------------------------

 

Albemarle Corporation

1998 Incentive Plan

 

10.03. Determination of Payment of Cash and/or Common Stock In Settlement of An
Incentive Award

 

At the Administrator’s discretion, an Incentive Award may be settled in cash,
Common Stock, or a combination of cash and Common Stock. No fractional share
shall be deliverable in settlement of an Incentive Award but a cash payment will
be made in lieu thereof.

 

15



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE XI

PERFORMANCE SHARE AWARDS

11.01. Award

 

In accordance with the provisions of Article IV and subject to the limitations
set forth in section 4.03, the Administrator will designate individuals to whom
an award of Performance Shares is granted and will specify the number of shares
of Common Stock covered by the award.

 

11.02. Earning the Award

 

The Administrator, on the date of the grant of an award, may prescribe that the
Performance Shares, or portion thereof, will be earned, and the Participant will
be entitled to receive Common Stock pursuant to a Stock Award only upon the
satisfaction of certain requirements or the attainment of certain objectives. By
way of example and not of limitation, the restrictions may provide that
Performance Shares shall be earned only upon the Participant’s completion of a
specified period of employment with the Company or an Affiliate or upon the
attainment of stated performance objectives or goals. Such performance
objectives or goals may be based on one or more of the Company’s, an Affiliate’s
or a business unit’s (i) gross, operating or net earnings before or after taxes,
(ii) return on equity, (iii) return on capital, (iv) return on sales, (v) return
on assets or net assets, (vi) earnings per share, (vii) cash flow per share,
(viii) book value per share, (ix) earnings growth, (x) sales growth, (xi) volume
growth, (xii) cash flow (as defined by the Committee), (xiii) Fair Market Value,
(xiv) share price or total shareholder return, (xv) market share, (xvi) economic
value added, (xvii) market value added, (xviii) productivity, (xix) level of
expenses, (xx) quality, (xxi) safety, (xxii) customer satisfaction, (xxiii)
product development or improvement, (xxiv) peer group comparisons of any of the
aforementioned objectives or (xxv) such other performance objectives, if any, as
may be determined by the Committee. If the Committee, on the date of the award,
prescribes that Performance Shares shall be earned only upon the attainment of
performance objectives stated with respect to one or more of the foregoing
criteria, such Performance Shares shall be earned only to the extent the
Committee certifies that such objectives have been achieved.

 

11.03. Change in Control

 

Section 11.02 to the contrary notwithstanding, in accordance with the terms of
the applicable Agreement, each Performance Share shall be earned and converted
into an award of Restricted Stock as of a Control Change Date and such awards of
Restricted Stock will become transferable and nonforfeitable thereafter in
accordance with the terms of the applicable Agreement.

 

11.04. Shareholder Rights

 

No Participant shall, as a result of receiving an award of Performance Shares,
have any rights as a shareholder until and to the extent that the award of
Performance Shares is earned and an award of Restricted Stock is made. If the
Agreement so provides, a Participant may receive a

 

16



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

cash payment equal to the dividends that are payable with respect to the number
of shares of Common Stock covered by the award between the date the Performance
Shares are awarded and the date an award of Restricted Stock is made. A
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of a Performance Share award or the right to receive Common Stock
thereunder other than by will or the laws of descent and distribution. After an
award of Performance Shares is earned and an award of Restricted Stock is made,
a Participant will have all the rights of a shareholder as described in Plan
section 9.05.

 

17



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE XII

ADJUSTMENT UPON CHANGE IN COMMON STOCK

 

The maximum number of shares as to which Restricted Stock may be awarded, as to
which Options and SARs may be granted, and which may be issued in settlement of
Incentive Awards or Performance Shares under the Plan shall be proportionately
adjusted, and the terms of outstanding Restricted Stock awards, Performance
Share awards, Incentive Awards, Options, and SARs shall be adjusted, as the
Committee shall determine to be equitably required in the event that (a) the
Company (i) effects one or more stock dividends, stock split-ups, subdivisions
or consolidations of shares or (ii) engages in a transaction to which Code
section 424 applies or (b) there occurs any other event that, in the judgment of
the Committee, necessitates such action. Any determination made under this
Article XII by the Committee shall be final and conclusive.

 

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefore, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, outstanding
awards of Restricted Stock, Performance Shares, Incentive Awards, Options or
SARs.

 

The Committee may grant Performance Shares, shares of Restricted Stock,
Incentive Awards, Options, and SARs in substitution for performance shares,
stock awards, stock options, stock appreciation rights, or similar awards held
by an individual who is or becomes an employee of the Company or an Affiliate in
connection with a transaction described in this Article XII. Notwithstanding any
provision of the Plan (other than the limitations of Article V), the terms of
such substituted Performance Share awards, Restricted Stock awards, Incentive
Awards and Option or SAR grants shall be as the Committee, in its discretion,
determines is appropriate.

 

18



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE XIII

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

 

No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under the Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any stock listing agreement to which the Company is a party, and
the rules of all domestic stock exchanges on which the Company’s shares may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such compliance. Any share certificate issued to evidence Common Stock for
which shares of Restricted Stock are awarded or for which an Option or SAR is
exercised may bear such legends and statements as the Administrator may deem
advisable to assure compliance with federal and state laws and regulations. No
Option or SAR shall be exercisable, no Restricted Stock shall be awarded, no
Common Stock shall be issued, no certificate for shares shall be delivered, and
no payment shall be made under the Plan until the Company has obtained such
consent or approval as the Administrator may deem advisable from regulatory
bodies having jurisdiction over such matters.

 

19



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE XIV

GENERAL PROVISIONS

14.01. Effect on Employment

 

Neither the adoption of the Plan, its operation, nor any documents describing or
referring to the Plan (or any part thereof) shall confer upon any individual any
right to continue in the employ or service of the Company or an Affiliate or in
any way affect any right and power of the Company or an Affiliate to terminate
the employment or service of any individual at any time with or without
assigning a reason therefore.

 

14.02. Unfunded Plan

 

The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under the Plan. Any liability of the Company to any person
with respect to any grant under the Plan shall be based solely upon any
contractual obligations that may be created pursuant to the Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

14.03. Disposition of Stock

 

A Participant shall notify the Administrator of any sale or other disposition of
Common Stock acquired pursuant to an Option that was an incentive stock option
if such sale or disposition occurs (i) within two years of the grant of an
Option or (ii) within one year of the issuance of the Common Stock to the
Participant. Such notice shall be in writing and directed to the Secretary of
the Company.

 

14.04. Rules of Construction

 

Headings are given to the articles and sections of the Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

 

14.05. Withholding Taxes

 

Each Participant shall be responsible for satisfying any income and employment
tax withholding obligations attributable to participation in the Plan. Unless
otherwise provided by the Agreement, any such withholding tax obligations may be
satisfied in cash (including from any cash payable in settlement of an SAR,
Performance Share award, or Incentive Award) or a cash equivalent acceptable to
the Committee. Any withholding tax obligations may also be satisfied by
surrendering shares of Common Stock to the Company, by withholding or reducing
the number of shares of Common Stock otherwise issuable to the Participant upon
the exercise of an Option or SAR, the vesting of an award of Restricted Stock,
or by any other method as may be approved by the Committee. If shares of Common
Stock are used to pay all or part of such

 

20



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

withholding tax obligation, the Fair Market Value of the shares surrendered,
withheld or reduced shall be determined as of the day preceding the date the
Option or SAR is exercised, or the Restricted Stock vests, as applicable.

 

14.06. Certain Reduction of Restrictive Payments

 

Any benefit, payment, accelerated vesting or other right under the Plan may
constitute a “parachute payment” (as defined in Code section 280G(b)(2)(A), but
without regard to Code section 280G(b)(2)(A)(ii)), with respect to a Participant
and the Participant may incur a liability under Code section 4999. In accordance
with the terms of an Agreement, the Company may reduce or adjust any such
parachute payments.

 

21



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE XV

AMENDMENT

 

The Board may amend the Plan from time to time or terminate it; provided,
however, that no amendment may become effective until shareholder approval is
obtained if (i) the amendment increases the aggregate number of shares of Common
Stock that may be issued under the Plan or (ii) the amendment changes the class
of individuals eligible to become Participants. No amendment shall, without a
Participant’s consent, adversely affect any rights of such Participant under any
outstanding Restricted Stock award, Performance Share award, Incentive Award or
under any Option or SAR outstanding at the time such amendment is made.

 

22



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE XVI

DURATION OF PLAN

 

No Performance Shares or shares of Restricted Stock may be awarded and no
Option, SAR, or Incentive Award may be granted or made under the Plan more than
ten years after the earlier of the date that the Plan is adopted by the Board or
the date that the Plan is approved by shareholders as provided in Article XVII.
Awards of Restricted Stock, Performance Shares, Incentive Awards, and Options
and SARs granted before that date shall remain valid in accordance with their
terms.

 

23



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

ARTICLE XVII

EFFECTIVE DATE OF PLAN

 

Shares of Restricted Stock and Performance Shares may be awarded and Options,
SARs, and Incentive Awards may be granted or made under the Plan upon its
adoption by the Board, provided that no Restricted Stock award, Performance
Share award, Incentive Award, Option or SAR will be effective unless the Plan is
approved by a majority of the votes cast by the Company’s shareholders, voting
either in person or by proxy, at a duly held shareholders’ meeting provided that
the total vote cast for or against adoption of the Plan represents over 50% of
the outstanding Common Stock.

 

24



--------------------------------------------------------------------------------

Albemarle Corporation

1998 Incentive Plan

 

SIGNATURE PAGE

 

As evidence of its adoption of the Plan, the Company has caused this document to
be executed by its duly authorized officer this 20 day of November, 2002.

 

ALBEMARLE CORPORATION

By:

 

/S/    JACK P. HARSH

--------------------------------------------------------------------------------

   

Vice President, Human Resources

 

25